Citation Nr: 1516447	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent from December 1, 2006, to October 8, 2008; as 100 percent disabling until December 1, 2008; as 10 percent disabling until September 21, 201; and as 30 percent disabling thereafter.

2.  Entitlement to an increased initial rating for radiculopathy of the left lower extremity secondary to the service-connected lumbar spine disability, rated as noncompensable prior to September 21, 2012, and as 40 percent disabling thereafter.

3. Entitlement to an increased initial rating for radiculopathy of the right lower extremity secondary to the service-connected lumbar spine disability, rated as noncompensable prior to September 21, 2012, and as 10 percent disabling thereafter.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 21, 2012.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1996, from January 2003 to January 2004, and from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that effectuated a May 2012 Board decision and granted service connection and assigned a 10 percent rating for a lumbar spine disability.  In October 2012, the RO increased the rating for a lumbar spine disability, assigned ratings for right and left lower extremity radiculopathy, and granted a TDIU, as reflected on the title page.  

In the October 2012 rating decision that assigned separate ratings for lower extremity radiculopathy, the RO explained that the radiculopathy was due to his service-connected back disability.  The Veteran did not file any document with VA expressing disagreement with the October 2012 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected back disability. When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) (2014).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his low back disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the October 2012 decision could not limit the Board s jurisdiction to less than it had acquired via the notice of disagreement filed in response to the June 2012 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy, with consideration of the period prior to the September 21, 2012, effective date assigned by the RO.   

In September 2014, the Veteran testified at a hearing held via videoconference.  At the hearing, the Veteran stated that he wished to withdraw his appeal with regard to an increased rating for a lumbar spine disability and instead pursue a claim for an effective date earlier than September 21, 2012, for an increased rating for a lumbar spine disability.  However, because his claim for an earlier effective date is in essence the same as a claim for an increased rating, the Board has stated the issues as they encompass the Veteran's intended appeal.


FINDINGS OF FACT

1.  From December 1, 2006, to June 11, 2007, the Veteran lumbar spine disability was manifested by forward flexion of the lumbar spine greater than 60 degrees, a combined range of motion of spine greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis, was not shown.

2.  Since June 11, 2007, the Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees or less.  Ankylosis of the spine has not been shown.

3.  From December 1, 2006, to June 11, 2007, the Veteran did not carry a diagnosis of radiculopathy of the left or right lower extremity, and subjective neurological manifestations were not shown.

4.  Since June 11, 2007, the Veteran's radiculopathy of the right lower extremity has been manifested by mild neurological symptoms.

5.  Since June 11, 2007, the Veteran's radiculopathy of the left lower extremity has been manifested by severe neurological symptoms.

6.  From December 1, 2006, to June 11, 2007, the Veteran's service-connected disabilities did not preclude substantially gainful employment.

7.  Since June 11, 2007, the Veteran's service-connected lumbar spine disabilities have precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  From December 1, 2006, to June 11, 2007, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5241, 5243 (2014).

2.  Since June 11, 2007, the criteria for an increased 40 percent rating for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5241, 5243 (2014).

3.  From December 1, 2006, to June 11, 2007, the criteria for a compensable rating for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

4.  From June 11, 2007, to September 21, 2012, the criteria for an increased 40 percent rating for severe incomplete paralysis of the left sciatic nerve have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

5.  Since September 21, 2012, the criteria for a rating in excess of 40 percent for severe incomplete paralysis of the left sciatic nerve have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

6. From December 1, 2006, to June 11, 2007, the criteria for a compensable rating for radiculopathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

7.  From June 11, 2007, to September 21, 2012, the criteria for an increased 10 percent rating for mild incomplete paralysis of the right sciatic nerve have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

8.  Since September 21, 2012, the criteria for a rating in excess of 10 percent for mild incomplete paralysis of the right sciatic nerve have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 8520 (2014).

9.  From December 1, 2006, to June 11, 2007, the criteria for the assignment of a TDIU were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).

10.  From June 11, 2007, to September 21, 2012, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a September 2012 letter.  The claims were first adjudicated in June 2012, following the grant of service connection for a lumbar spine disability by the Board, and then were adjudicated following the September 2012 notice in October 2012, and most recently in an April 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claim and TDIU claim.  Those examinations addressed whether an increased rating was warranted for his back disability and related neurological manifestations under the rating criteria, and entitlement to a TDIU, and are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's lumbar spine disability has been rated as 10 percent from December 1, 2006, to October 8, 2008, then as 100 percent disabling until December 1, 2008, then as 10 percent disabling until September 21, 2012, and as 30 percent disabling thereafter.  Because the 100 percent rating assigned from October 8, 2008, to December 1, 2008, is the highest scheduler rating available for that time period, the Board will focus on whether an increased rating is warranted during the remaining  time periods.

The Veteran's lumbar spine disability has been rated pursuant to DC 5241, which pertains to spinal fusion, and DC 5243, which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5241, 5243. 

The Board will first look to the General Rating Formula for Diseases and Injuries of the Spine.  Under that criteria, a 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

In this case, the Board finds that from December 1, 2006, when service connection became effective, to June 11, 2007, a rating in excess of 10 percent for a lumbar spine disability is not warranted.  In that regard, the evidence reflects that on June 11, 2007, the Veteran suffered an on-the-job injury to his low back that aggravated his service-connected lumbar spine disability.  Prior to this injury, as was shown on January 2007 VA examination, he was able to forward flex his lumbar spine to 100 degrees, extend to 30 degrees, laterally extend to 40 degrees, bilaterally, and rotate to 30 degrees bilaterally, with pain on end-point in all planes.  There was no tenderness to palpation and his musculature was normal.  He would have flare-ups of back pain that was moderate in severity.  The corresponding VA and private treatment records do not reflect more restricted range of motion of the spine, nor other symptoms to connote a lumbar spine disability more severe than the current 10 percent rating reflects prior to June 11, 2007.  

However, since June 11, 2007, the evidence demonstrates a more severe lumbar spine disability such that an increased 40 percent rating is warranted.  Significantly, on September 2012 VA examination, forward flexion of the Veteran's lumbar spine was decreased to only 25 degrees, with limitation to 20 degrees on repetitive movement.  While on January 2011 VA examination, the Veteran was able to forward flex his lumbar spine to 40 degrees, it was also noted that such was accomplished with increasing back pain.  He could extend to less than 5 degrees, with noted increased discomfort.  The Veteran has since stated that the reason as to why he was able to flex to that amount on 2011 VA examination was due to taking pain medications, since he did not need to drive to the examination.  He has stated that the September 2012 VA examination was a more accurate representation of his disability picture, as he had to drive himself to the examination and thus could not take pain medication that day.  His statements are corroborated by corresponding VA and private treatment records dated since his June 2007 back injury.  VA treatment records reflect that in February 2008, the Veteran was noted to have "severely limited flexion and extension of the spine with scoliosis and paraspinal muscle spasms."  Social Security Administration records reflect that in February 2008, the Veteran was suffering from sharp low back pain and decreased range of motion.  His back pain was resolved following a left medial branch block for two days, but then returned.  Physical therapy records dated from 2007 to 2012 reflect ongoing decreased range of motion of the lumbar spine accompanied by moderate to severe pain.

Thus, in this case, when reviewing the totality of the evidence, the Board finds that the Veteran's lumbar spine disability has remained the same since June 11, 2007, such that the findings on 2012 VA examination are indicative of his overall disability picture.  The evidence demonstrates that he has taken strong pain medication daily since the June 11, 2007, injury in order to manage his disability.  Because the evidence does not demonstrate a specific date at which time a worsening of the disability occurred, and in providing the benefit of the doubt in favor of the Veteran, the Board assigns a 40 percent rating since June 11, 2007, for a lumbar spine disability.

The Board finds that a higher rating is not warranted at any time during the appeal period, as the Veteran has not been shown to suffer from ankylosis of the spine, or incapacitating episodes, with physician prescribed bedrest, amounting to at least 6 weeks in any given year during the pendency of the appeal.  38 C.F.R. § 4.71a, DC 5243.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the Board finds that from December 1, 2006, to June 11, 2007, the criteria for a compensable rating for radiculopathy of the right or left lower extremity have not been met. Specifically, on January 2007 VA examination, neurological examination of the left and right lower extremities was normal.  Straight leg raising was negative, motor testing was normal, deep tendon reflexes were normal, and the Veteran had full sensation in both lower extremities.  

However, beginning in June 11, 2007, the Board finds that an increased 40 percent rating for the severe incomplete paralysis of the left lower extremity is warranted, and an increased rating of 10 percent for mild incomplete paralysis of the right lower extremity is warranted.  The Veteran is already in receipt of these ratings beginning September 21, 2012, the date of VA examination.  The Board finds that these ratings should be extended back to the date of the Veteran's aggravating low back injury June 11, 2007.  The Board finds such because, as explained above, there is no indication in the VA and private treatment records spanning that period of time to demonstrate that the Veteran's radiculopathy worsened only in 2012.  In other words, the medical evidence suggests that the Veteran suffered from radiculopathy of the lower extremities, much more severe on the left side, since the 2007 injury.  To support this conclusion, the Board points to physical therapy records dated from June 2007 to November 2010 that demonstrate that the Veteran suffered from ongoing bilateral lower extremity pain, worse on the left, improved with treatment.  In April 2008, the Veteran reported shooting pain in the anterior and lateral aspect of his left thigh and lower leg.  He had received a branch block that had provided positive results.  Lying down would provide him with relief, or allowing his legs to drop over the side of a love seat.  Oxycodone helped his pain, but left him feeling drugged up.  Then, on January 2011 VA examination, the Veteran reported that his leg pain had been present since 2007.  He presently had low back pain that traveled down into his buttocks and left leg.  For several months he had been walking with a cane in his right hand in order to protect his left lower extremity.  Neurological examination showed neurological impairment, worse on the left side.  Finally, on September 2012 VA examination, physical examination resulted in a finding of severe radiculopathy on the left side, and mild radiculopathy on the right side.  Accordingly, based upon the evidence as described above, the Board finds that increased ratings for radiculopathy of the right and left lower extremities are warranted effective June 11, 2007.

The Board finds that ratings higher than 40 percent for the left lower extremity and 10 percent for the right lower extremity are not warranted at any time during the appeal period, however, as the objective medical evidence, including on 2007, 2011, and 2012 VA examinations, does not support a finding of a moderate neurological disability of the right lower extremity, or complete paralysis of the left lower extremity.  

III. Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability and associated neurological manifestations with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's symptoms, including limitation of motion and pain, as it is contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic code lumbar spine disability and associated neurological manifestations, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. at 119; 21 Vet. App. at 505.  

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, pursuant to the above grant of increased ratings for a lumbosacral spine disability and associated neurological impairment, the Veteran meets the scheduler criteria for a TDIU beginning June 11, 2007.  

On his October 2012 claim for a TDIU, the Veteran reported that he became unemployable due to his lumbar spine disability on June 11, 2007, and that up to that point, he worked full-time as a truck delivery driver.  Accordingly, a TDIU is not warranted prior to June 11, 2007, as the Veteran was gainfully employed. 

The record contends various medical opinions stating that the Veteran is totally unemployable due to his service-connected lumbar spine disability.  Specifically, in November 2009, an independent medical examination for the purposes of obtained Social Security Administration benefits stated that due to the Veteran's chronic back pain and neurological manifestations, he was totally and permanently disabled.  Then, on September 2012 VA examination, the VA examiner concluded that the Veteran's lumbar spine disability and associated radiculopathy rendered him unable to obtain or maintain physical or sedentary employment.  

Accordingly, the Board finds that a TDIU is warranted since June 11, 2007, the date that the Veteran left employment due to his service-connected lumbar spine disability.  Because he now meets the scheduler criteria for a TDIU since June 11, 2007, and the probative medical evidence of record supports his claim, the claim for a TDIU is granted.


ORDER

From December 1, 2006, to June 11, 2007, a rating in excess of 10 percent for a lumbar spine disability is denied.

Since June 11, 2007, an increased 40 percent rating for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

From December 1, 2006, to June 11, 2007, a compensable rating for radiculopathy of the left lower extremity is denied.

From June 11, 2007, to September 21, 2012, an increased 40 percent rating for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 21, 2012, a rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

From December 1, 2006, to June 11, 2007, a compensable rating for radiculopathy of the right lower extremity is denied.

From June 11, 2007, to September 21, 2012, an increased 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Since September 21, 2012, a rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

From December 1, 2006, to June 11, 2007, a TDIU is denied.

From June 11, 2007, to September 21, 2012, a TDIU is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


